bot b ee j ae tax exempt and t ll ties nifarm dasue cit dollar_figure -00 department of the treasury internal_revenue_service washington d c oct aw bay q oj g q os legend company a plan x family m dear this letter is in response to a request for a ruling letter submitted on your behalf by your authorized representative on date concerning the classification of a disqualified_person for purposes of determining a nonallocation_year under sec_409 of the internal_revenue_code code your authorized representative has submitted the following facts and representations in support of this request for the benefit of its employees who company a established plan x effective january satisfy plan x’s eligibility and participation requirements plan x is a defined_contribution_plan which is intended to be qualified under code sec_401 and also to be an employee_stock_ownership_plan esop within the meaning of code sec_4975 established as a leveraged_esop and the related loan was intended to be an exempt loan within the meaning of sec_54_4975-7 of the excise_tax regulations the shares purchased with the loan proceeds were placed in a suspense_account in accordance with sec_54_4975-7 of the excise_tax regulations company a elected to be taxed as an s_corporation on january plan x was initially your authorized representative has represented that company a does not maintain any type of non-qualified deferred_compensation plan phantom_stock plan stock_option plan restricted_stock_plan stock appreciation rights plan or any other type of plan that would confer such rights 2008u4023 page upon any individual so as to constitute synthetic_equity as defined under code sec_409 company a is controlled by family m several members of familym‘_ _ cousins and a child of one of these cousins are participants in plan x and therefore have accounts under plan x holding shares of company a common_stock company a common_stock consistsof the total share ownership of family m members under plan x shares which are respectively allocated to the plan x accounts of and shares which are allocated to the plan x account of a child of the individual cousins and plan x currently holds shares of who has__ or more of the ‘ ‘deemed-owned shares within the meaning of code sec_409 shares your authorized representative has represented that no one owns percent based on the foregoing facts and representations your authorized representative has requested a ruling that there is no nonallocation_year in there are no disqualified persons within the meaning of sec_409 for purposes of code sec_409 because code sec_409 states that an employee_stock_ownership_plan holding employer_securities consisting of stock in an s_corporation shall provide that no portion of the assets of the plan attributable to or allocable in lieu of such employer_securities may during a nonallocation_year accrue or be allocated directly or indirectly under any plan of the employer meeting the requirements of sec_401 for the benefit of any disqualified_person code sec_409 states that for purposes of this subsection the term ‘nonallocation year means any plan_year of an employee_stock_ownership_plan if at any time during such plan_year such plan holds employer_securities consisting of stock in an s_corporation and disqualified persons own at least percent of the number of shares of stock in the s_corporation code sec_409 generally provides with certain exceptions that for purposes of determining a nonallocation_year the rules of sec_318 shall apply for purposes of determining ownership code sec_409 a states that the term disqualified_person means any person if i the aggregate number of deemed-owned_shares of such person and the members of such person’s family is at least percent of the number of deemed-owned_shares of stock in the s_corporation or ii in the case of a person not described in clause i the number of deemed-owned_shares of such person is at least percent of the number of deemed-owned_shares of stock in such corporation code sec_409 states that the term deemed-owned_shares means with respect to any person i the stock in the s_corporation constituting employer_securities of an employee_stock_ownership_plan which is allocated to such person under the plan and ii such person’s share of the stock in such corporation which is held by such plan but which is not allocated under the plan to participants for purposes of ii sec_409 states that a person’s share of unallocated s_corporation stock held by such plan is the amount of the unallocated stock which page would be allocated to such person if the unallocated stock were allocated to all participants in the same proportions as the most recent stock allocation under the plan code sec_409 states that for purposes of sec_409 the term member_of_the_family means with respect to any individual i the spouse of the individual ii an ancestor or lineal descendant of the individual or individual’s spouse iii a brother or sister of the individual or individual’s spouse and any lineal descendant of the brother or sister and iv the spouse of any individual described in clause ii or iii sec_409 further states that a spouse of an individual who is legally_separated from such individual under a decree of divorce or separate_maintenance shall not be treated as such individual’s spouse for purposes of this subparagraph under the facts and representations described above the only family members who are aggregated under the rules of code sec_409 are the cousin who has _ plan x and that individual’s child who has shares held in the plan x accounts of these two individuals is less than percent of the number of the deemed-owned_shares constitutes a ‘disqualified person within the meaning of code sec_409 _ addition since neither of these individuals nor the other which are at least percent of the total number of deemed-owned_shares none of these individuals constitutes a disqualified_person within the meaning of sec_409 a ii _ of stock in company a neither of these two individuals cousins has deemed-owned_shares since the aggregate number of shares in plan x shares in in we note that under code sec_409 the attribution_rules of sec_318 apply only for purposes of determining whether there is a nonallocation_year under sec_409 a and do not apply for purposes of the ‘disqualified person definition provided in sec_409gi accordingly with respect to your requested ruling we conclude that the plan_year is not a nonallocation_year for purposes of code sec_409 because there are no disqualified persons within the meaning of sec_409 this ruling letter is based on the assumption that plan x is qualified under code sec_401 at all times relevant to the transaction described herein and that plan x is an esop as described in sec_4975 this ruling letter is also based on the assumption that there is no synthetic_equity as described in code sec_409 and its associated regulations as applicable this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent copies of this ruling letter have been sent to your authorized representatives in accordance with a power_of_attorney on file with this office page if you have any questions please contact please refer to se t ep ra t3 enclosures notice deleted copy of ruling letter sincerely yours dollar_figurertiu tts vu fleer frances v sloan manager employee_plans technical group
